615 So. 2d 853 (1993)
Jesus Moreno ORAMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 93-00688.
District Court of Appeal of Florida, Second District.
March 19, 1993.
*854 PER CURIAM.
Jesus Oramas appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The motion did not contain any facts in support of the allegations set out and so was properly denied by the circuit court as facially insufficient. The defendant had submitted a memorandum of law in addition to his motion, which contained factual allegations which formed the basis for the relief sought. However, the memorandum of law did not contain the proper oath in derogation of Daniels v. State, 450 So. 2d 601 (Fla. 4th DCA 1984).
Accordingly, we affirm the denial of the appellant's motion for postconviction relief without prejudice to the appellant's right to seek relief upon a properly sworn motion.
CAMPBELL, A.C.J., and SCHOONOVER and BLUE, JJ., concur.